The facts alleged in defendants in error's motion to dismiss are that the purported case-made filed herein and attached to the petition in error was not signed and settled and allowed in the manner provided by law, for the reason that defendants in error did not receive any notice of the time and place of the purported settlement of the case-made, and were not present at the time of such purported settlement; nor was notice of the time and place of settlement waived, or suggestions of amendments to said case-made offered.
These facts are sufficient for dismissal. First National Bank of Collinsville v. Daniels, 26 Okla. 383, 108 P. 748; Richardson v. Thompson, 33 Okla. 120, 124 P. 64; School District No. 18, Creek County, v. Griffith et al.,33 Okla. 625, 127 P. 258; Cobb  Co. et al. v. Hancock, 31 Okla. 42,119 P. 627; Southwestern Surety Insurance Co. v. Going et al., 48 Okla. 460, 150 P. 488; Wood *Page 163 
et al. v. King, 49 Okla. 98, 151 P. 685; Guymon Electric Light and Power Co. v. Spiers, 73 Oklahoma, 175 P. 347.
The motion to dismiss is sustained.
RAINEY, V. C. J., and JOHNSON, PITCHFORD, McNEILL, and HIGGINS, JJ., concur; BAILEY, J., disqualified, not participating.